19-12346-shl       Doc 266       Filed 05/05/20 Entered 05/05/20 16:31:39              Main Document
                                              Pg 1 of 3




Alison D. Bauer                                                      Michael J. Licker
William F. Gray, Jr.                                                 Meredith S. Parkinson
Jiun-Wen Bob Teoh                                                    James Fullmer
FOLEY HOAG LLP                                                       FOLEY HOAG LLP
1301 Avenue of the Americas, 25th Floor                              155 Seaport Boulevard
New York, New York 10019                                             Boston, Massachusetts 02210
Tel: (646) 927-5500                                                  Tel: (617) 832-1000
Fax: (646) 927-5599                                                  Fax: (617) 832-7000
Attorneys for Jeffrey Lew Liddle

Michael S. Weinstein
GOLENBOCK EISEMAN ASSOR BELL &
PESKOE
711 Third Avenue
New York, New York 10019
Tel: (212) 907-7300
Fax: (212) 754-0330
Attorneys for Chapter 11 Trustee to Liddle & Robinson, L.L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           :   Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.                                  :
                                                           :   Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

                  NOTICE OF SCHEDULING OMNIBUS HEARING DATES

        PLEASE TAKE NOTICE that, the United States Bankruptcy Court for the Southern

District of New York (the "Bankruptcy Court") has scheduled the following omnibus hearing date

(the "Omnibus Hearing") in the above-captioned matters:



B5131969.1
19-12346-shl    Doc 266     Filed 05/05/20 Entered 05/05/20 16:31:39            Main Document
                                         Pg 2 of 3



                         JUNE 18, 2020 AT 10:00 A.M. (EASTERN TIME)

        PLEASE TAKE FURTHER NOTICE that all Omnibus Hearings will be held before the

Honorable Sean H. Lane, United States Bankruptcy Judge, in Room 701 of the United States

Bankruptcy Court for the Southern District of New York, One Bowling Green, New York, New

York 10004.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bankruptcy Court’s General

Order M-543, dated March 20, 2020 (“General Order M-543”), the Hearing will be conducted

telephonically. Parties wishing to participate in the Hearing should reference General Order M-

543 for further instructions on how to make a telephonic appearance.

 Dated: May 5, 2020                                   Respectfully submitted,
        New York, New York
                                                      /s/ Alison D. Bauer
                                                      FOLEY HOAG LLP
                                                      Alison D. Bauer
                                                      William F. Gray, Jr.
                                                      Jiun-Wen Bob Teoh
                                                      1301 Avenue of the Americas, 25th Floor
                                                      New York, New York 10019
                                                      abauer@foleyhoag.com
                                                      wgray@foleyhoag.com
                                                      jteoh@foleyhoag.com
                                                      Tel: 646.927.5500
                                                      Fax: 646.927.5599

                                                      Michael J. Licker
                                                      Meredith S. Parkinson
                                                      James Fullmer
                                                      155 Seaport Boulevard
                                                      Boston, Massachusetts 02210
                                                      mlicker@foleyhoag.com
                                                      mparkinson@foleyhoag.com
                                                      jfullmer@foleyhoag.com
                                                      Tel: (617) 832-1000
                                                      Fax: (617) 832-7000

                                                      Attorneys for Jeffrey Lew Liddle
                                                      Debtor and Debtor-in-Possession


B5131969.1
19-12346-shl   Doc 266   Filed 05/05/20 Entered 05/05/20 16:31:39     Main Document
                                      Pg 3 of 3




                                              /s/ Michael S. Weinstein
                                              Michael S. Weinstein
                                              GOLENBOCK EISEMAN ASSOR BELL
                                              & PESKOE
                                              711 Third Avenue
                                              New York, New York 10019
                                              Tel: (212) 907-7300
                                              Fax: (212) 754-0330

                                              Attorneys for Chapter 11 Trustee to
                                              Liddle & Robinson, L.L.P.




B5131969.1
